In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 18-2517
JA’LIN WILLIAMS,
                                                Plaintiff-Appellant,
                                v.

NORFOLK SOUTHERN CORPORATION and NORFOLK SOUTHERN
RAILWAY COMPANY,
                                 Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
         Northern District of Indiana, Hammond Division.
       No. 2:15-CV-00283 — John E. Martin, Magistrate Judge.
                    ____________________

   ARGUED FEBRUARY 8, 2019 — DECIDED MARCH 19, 2019
                ____________________


   Before FLAUM, BARRETT, and SCUDDER, Circuit Judges.
    BARRETT, Circuit Judge. Ja’Lin Williams was struck by a
train while he and his friends were running away from a po-
lice officer. He sued the railway, which he believed was at
fault for his injuries. But the district court granted summary
judgment to the railway, concluding that Williams was barred
2                                                   No. 18-2517

from recovery by Indiana law because he was more than 50%
at fault for the accident. We agree and affirm.
                               I.
    Seventeen-year-old Ja’Lin Williams was with a group of
friends on Whihala Beach in Whiting, Indiana when a police
officer told them that they had to leave or else they would be
arrested for trespassing. The young men stayed behind for a
few minutes after the officer left, but when he returned in his
squad car, they fled on foot.
    The young men approached five sets of train tracks as they
were running. The set of tracks closest to them had warning
gates on both sides to stop eastbound and westbound road
traffic. The remaining four sets of tracks shared a pair of
warning gates that stopped eastbound and westbound road
traffic. Of those four, the two sets of tracks farthest from the
young men were owned and operated by Norfolk Southern
Corporation and the Norfolk Southern Railway Corporation
(collectively “Norfolk”).
    As the young men were making their way across the
tracks, one of Norfolk’s trains approached from the southeast
on the rail line farthest from them. The first boy, Antwion
McGee, saw the train and sped up to cross its path before it
reached him. The second, Javante Toran, saw the train and
stopped in order to avoid a collision. Williams, on the other
hand, did not look up and continued running. Unfortunately,
his timing put him right in the train’s path, and it hit him.
   Williams sued Norfolk. Norfolk moved for summary
judgment. The district court granted Norfolk’s motion, hold-
ing that Williams was more than 50% at fault as a matter of
No. 18-2517                                                      3

law and thus could not recover under Indiana law. Williams
filed this appeal.
                                II.
    The Indiana Comparative Fault Act governs this diversity
case, and it bars recovery in actions based on fault if the claim-
ant’s fault exceeds 50% of the total fault. IND. CODE § 34-51-2-
6 (2013). The district court concluded that there was no dis-
pute of material fact because no fact finder could reasonably
conclude that Williams bore 50% or less of the relative fault.
We agree.
    Williams insists that his own testimony, not to mention the
testimony of his friends, illustrates that there are material dis-
putes of fact that justify sending this case to a jury. He empha-
sizes that he did not recall seeing flashing lights ahead of him
as he ran, nor the light of the train itself. He states that he did
not hear the train’s horn, bells, or any other sounds indicating
that a train was approaching. Toran and McGee likewise pro-
fess not to have observed various warnings that a train was
coming.
     This testimony might have created a material issue of fact
if this case were a battle of eyewitnesses. But “[w]hen oppos-
ing parties tell two different stories, one of which is blatantly
contradicted by the record, so that no reasonable jury could
believe it, a court should not adopt that version of the facts for
purposes of ruling on a motion for summary judgment.” Scott
v. Harris, 550 U.S. 372, 380 (2007). And here, the young men’s
testimony is blatantly contradicted by video evidence. The
video plainly shows that the train’s horn and bells were
sounding and that its lights were on. It shows that, before
reaching the train, the young men ran past flashing lights.
4                                                     No. 18-2517

And it shows that the gate on the other side of the track was
down, that it had lights that faced the young men, and that
those lights were flashing. We thus treat these facts as estab-
lished and analyze the extent of Williams’s fault in light of
them.
    Reales v. Consolidated Rail Corp. controls. 84 F.3d 993 (7th
Cir. 1996). There, a girl was struck by a train and killed. The
court held that she was more than 50% at fault as a matter of
law because it was undisputed that the crossing gates were
down, the flashing lights were activated, witnesses heard the
train sound, and witnesses saw her hesitate but then proceed
around the gate. See id. at 997. Like the plaintiff in Reales, Wil-
liams had more than sufficient warning of the train’s ap-
proach. He simply failed to heed it.
    The fault for the collision therefore lies with Williams. He
failed to take even the smallest of precautions—looking up in
the face of the warnings—to avoid being struck. And Indiana
law establishes that a train operator has no duty to reduce a
train’s speed if he sees a person crossing. Ohio & M. Ry. Co. v.
Walker, 15 N.E. 234, 237 (Ind. 1888). He is entitled to presume
that the person will take the necessary steps to avoid injury,
unless he has “good reason to suppose that such persons are
unconsciously in peril, or disabled from avoiding it.” New
York Cent. R. Co. v. Casey, 14 N.E.2d 714, 717 (Ind. 1938). Wil-
liams suffered from no such disability, and given the many
warnings that were present, the train crew was entitled to pre-
sume that he was not unconscious of the train’s approach. It
didn’t become clear that Williams wouldn’t stop—like his
friend Toran did—until the moment before the collision, and
by then it was far too late to meaningfully slow the moving
train. Under Indiana law, Williams is more than 50% at fault
No. 18-2517                                             5

for his injuries. We therefore AFFIRM the district court’s
grant of summary judgment to Norfolk.